Title: To Thomas Jefferson from Dr. John Vaughan, 13 July 1801
From: Vaughan, John
To: Jefferson, Thomas


               
                  Esteemed Sir,
                  Wilmington July 13th 1801.
               
               Being informed that Mr. Rodney, who is now at your City, has made an unfavourable report respecting the late appointment of Marshal, I conceive it my duty to render you an account of the circumstances which he appears to have misrepresented.—It, however, is not my intention, to trouble you with a detail of the extraordinary cabal excited here by a combination of interests, organized into a caucus; neither shall I attempt a discussion of the agency which Mr. Ry. has undertaken, under the specious pretext of political disinteresdness—This would be little short of a work of superrerogation, at present, & I have submitted the bubble to its fate.
               In a letter from Mr. Ry. to his colleagues, received here on the 9 inst., I am reported to be charged with “having employed dishonorable means to obtain the appointment of Mr. Lewis—of having insisted on the business being done before I left you, & of violating your injunction to consult the republicans of this place on the subject &c. &c.—other unpleasant circumstances are circulated under the authority of Mr. Gallatins name, but my respect for that Gentleman forbids their being mentioned, until reduced to something like a direct charge—
               The charge of having used dishonorable means to obtain the appointment of Mr. L. will, I doubt not, be refuted by a simple reference to our conversation on the subject—In the course of conversation, on the first morning (friday) I called on you, the commission of Mr. Hamilton was found to expire in a few days, & after some general observations on the new judiciary system, you inquired whether any person had been spoken of as his successor & if I knew of any one, properly qualified, who would be likely to accept it. I reply’d in the negative, & after some inquiries respecting the emoluments of the office, the subject was passed over—In the afternoon of the same day, the subject was renewed & the inquiry repeated, when I observed, that I had had conversation with a Gentleman of my acquaintance to whom the subject had been previously proposed by some of his friends, but that he ultimately declined the proposition—you asked me if I considered him qualified & I reply’d in the affirmative—you then requested me to consult him immediately on my return & inform you thereof as you did not wish a chasm to happen in the office—I promised to comply but expressed my doubts of his concurrence—On which you further requested me to confer with my republican brethren & endeavour to fix upon some person I promised to do so— On taking my leave of you in the evening in the presence of Mr. Madison your wishes on the subject were renewed—and when I called on Saturday at the request of Mr. Gallatin, the subject was renewed & referred upon the same grounds.
               It will be evident from the tenor of this narration, which I flatter myself is correct, that I considered nothing more necessary than to obtain Mr. Lewis’s consent & inform you thereof—but if he declined to consult my republican brethren, which I should certainly have done. Thus it may be necessary to observe, that Mr. Lewis is the person alluded to, but whose name was not mentioned in our conversation on the subject—And, I verily believe, that if Mr. Rodney had had the direction of this business, you would not have been troubled with any clamour respecting it—I called at Mr. Rodneys to mention the matter to him, but he was gone on a pleasure excursion with Mr. Bayard [&] did not return for several days, & he was afterwards so much occupied with preparing for his present mission, that I had not an opportunity of seeing him, & was ignorant of his dissatisfaction until after his departure—So far from my designing to mislead you on this business, or having premeditated upon the accommodation of Mr. Lewis, I assure you upon my veracity as a christian that I had no such intention & that Mr. Lewis was ignorant of my visit to your city until I returned.—If I have unfortunately mistaken your wishes on this question, I shall most sincerely regret it; & I hope you will do me the justice to believe, if I have erred, it is the casual error of honest intention & an evidence of the frailty of the faculties of man.—As to the qualifications of the officer, I own & feel myself responsible, & it affords me great satisfaction to know that Mr. Dickinson is much pleased with the appointment of Mr. Lewis; & should his demerits as a man, or disqualifications as an officer give you cause of dissatisfaction, or, should it be in your power to make a more agreeable choice, I have no doubt, Mr. Ls. will resign his commission with as much freedom as he accepted it.
               Permit me to add, that the present political discord, of which my late friend Mr. Rodney, has become the organ, has given me much pain of mind—I, however, have borne the torrent of calumnies poured upon me with the firmness of an innocent man—I stand on the solid basis of conscious rectitude … One of the mighty charges against me, is, secrecy respecting my conduct at your City & not having told those disinterested caucus Gentlemen every word that passed between us. But tho secrecy be stiled a negative virtue, the advantages are positive, & its observance as necessary in society, as in the Cabinet. I regard your free converse & politeness to me, as an evidence of your liberality—I shall preserve the confidence you reposed in me as one of the greatest treasures of my life, & the combined efforts of intrigue & defamation shall not swerve me from the purpose. The caucus has assaulted me on the more vulnerable quarters of reputation & medical profession—the former is the reward of industry, & tho the latter is the support of my family & held by the precarious tenure of public opinion, I am unalterably resolved to stand or fall in my present position. I believe with the great Algernoon Sidney, “that when a man attempts to save his life by a dishonorable action, it is a sign the almighty calls upon him to yield it up” & if he attempts to save his reputation by duplicity or intrigue, it is as evident, he no longer deserves it.
               Be pleased to excuse the observations this unpleasant business has drawn from me, & accept the tribute of personal esteem & political veneration, from your devoted friend & hble Sevt.
               
                  
                     John Vaughan
                  
               
            